MEMORANDUM **
California state prisoner Anthony Ar-teaga appeals from the district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Arteaga contends that his petition is timely pursuant to 28 U.S.C. § 2244(d)(1)(D) because he did not discover the factual predicate of his claim until five years after his state court conviction became final. The record reflects that with the exercise of due diligence, Arteaga could have discovered the factual predicate in a timely manner. Cf. Hasan v. Galaza, 254 F.3d 1150, 1154-55 (9th Cir.2001).
We construe Arteaga’s briefing of uncer-tified issues as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.